Citation Nr: 0021243	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased original rating evaluation for 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He was awarded the Combat Infantryman's Badge 
for his service in the European Theater during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (the RO), which granted entitlement to 
service connection for PTSD and assigned a rating evaluation 
of 10 percent, effective as of August 2, 1995.  The veteran 
has expressed disagreement with the assigned disability 
rating.

This matter was previously before the Board in July 1997, 
when it was remanded for additional development.  The 
requested development having been completed, the case has 
been returned to the Board for review.


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
nervousness, tension, depression, anxiety, nightmares, 
flashbacks, impairment of memory, and impairment of 
interpersonal relationships.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
and no more have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this claim; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
PTSD. 61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  As the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  

In the instant case, the RO provided the veteran notice the 
old regulations in the May 1996 statement of the case, and 
notice of the revised regulations in the June 1997 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

The Schedular criteria for rating PTSD in effect prior to the 
November 7, 1996 revision read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10%  Less than the criteria for the 30 percent, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.

0%  There are neurotic symptoms which may somewhat 
adversely affect the relationships with others but 
which do not cause impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has stated the word "definite", as used in the former 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993). However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
3.101 (1999).


The revised Schedular criteria for evaluating PTSD in effect 
on and after November 7, 1996 is as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or symptoms 
controlled by continuous medication.

0%  A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational or social functioning 
or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).

Factual Background

As noted in the Introduction, the veteran served in combat 
during World War II.

A letter from a VA clinical psychologist dated in October 
1995 revels that the veteran had been attending a World War 
II combat veterans' support group for three years.  The 
veteran reported experiencing nightmares and flashbacks 
during the daytime, which tended to focus on an incident 
during service in Germany wherein he and a fellow soldier 
threw grenades into a trap door of a house, killing a woman 
and her child.  It was noted that the veteran exhibited 
feelings of pervasive crying, depression, lack of appetite, 
weight loss, and insomnia.  The psychologist concluded that 
the veteran's PTSD symptoms had him so upset that he was 
virtually a social recluse in his room as he struggled with 
four or five daily episodes of combat memory.  The 
psychologist also noted that the veteran appeared to be 
severely impaired in maintaining relationships with others, 
as well as in his ability to work.


The veteran underwent a VA examination in November 1995.  The 
veteran reported experiencing frequent nightmares, depression 
and suicidal thoughts, although he had not made any suicide 
attempts.  He also reported intrusive thoughts about his war 
experiences and that his only social contact was with the 
pain clinic group and the combat veterans group.  Mental 
status examination revealed that his affect was said to be 
constricted, with mood irritable and depressed.  There was no 
indication of a thinking disorder.  

The veteran submitted VA outpatient group therapy records 
dated from October 1995 to September 1997.  The records 
reveal that the veteran participated in discussions which 
encompassed issues of experienced in World War II, current 
affairs, heath and aging issues, and VA benefits.  It was 
noted that the veteran enjoyed participating in the group 
sessions and benefited therefrom.  The veteran also submitted 
VA outpatient group therapy records dated from May 1999 to 
November 1999.  The records show that the veteran continued 
to participate on a regular basis in the discussions 
associated with the group therapy.

The veteran underwent a VA examination in September 1999.  
The examiner reviewed the veteran's entire claims file in 
conjunction with the evaluation.  The veteran reported 
experiencing nightmares and flashbacks, particularly about 
himself and a comrade.  He reported nervousness, intrusive 
thoughts, and thoughts about combat experiences.  He 
described some degree of insomnia, but the examiner 
attributed that primarily to other disabilities.  He 
described some increased irritability and startle reaction.  
He described himself as less sociable and tending to keep to 
himself.  The veteran indicated that he goes to lunch at a 
church once a week and that he has a group that he socializes 
with at that time.  He noted that he also attends groups at 
the Veterans Hospital.  Mental status evaluation showed that 
he was neat in appearance and that he readily engaged in 
conversation.  He was said to demonstrate a spontaneous sense 
of humor and that he related some humorous incidents from 
service.  He had some difficulty organizing a picture of his 
symptoms, but gave essential information.  The diagnosis 
included Axis I: Generalized anxiety disorder; 
undifferentiated somatoform disorder; PTSD; and dementia, 
mild.  The veteran was assigned a Global Assessment of 
Functioning (GAF) code of 65 based on PTSD alone.  However, 
the examiner indicated that it was difficult to differentiate 
between three anxiety-type diagnoses because they have 
significant overlap and because of the veteran's difficulty 
putting some time frame on the degree of various symptoms he 
had had over the years.  Accordingly, the examiner assigned a 
GAF of 48, taking into consideration his three diagnoses of 
anxiety symptoms, which he indicated really went together and 
were essentially the veteran's response to traumatic 
experience over the years.  The examiner concluded that the 
veteran has a serious impairment predominantly in work 
functioning and has only minimal social skills that he 
continues to make use of.  He was said to be readily engaging 
in an examination or in group therapy, but does not really 
reach out to other people.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, the Board remanded the veteran's claim for further 
development in July 1997.  There is now ample medical and 
other evidence of record, including a recent VA examination 
report.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, the Board will evaluate the veteran's 
service connected PTSD under both the current and former 
rating criteria.

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a 50 percent 
disability rating is warranted.  The veteran has demonstrated 
considerable impairment in his ability to establish or 
maintain effective or favorable relationships with people.  
Outside of his group therapy, the veteran was said to have 
minimal, if any, other social contact.  Further, the 
September 1999 VA examination report noted that the veteran 
had a serious impairment.  

As indicated above, the veteran was assigned a GAF of 65 
based on PTSD alone during his most recent VA examination.  
However, the examiner in essence stated that it is difficult 
to differentiate between three anxiety-type diagnoses, all of 
which encompass his response to traumatic experience over the 
years.  The examiner assigned a GAF of 48 for the veteran's 
anxiety-related symptoms.  In view of this difficulty in 
separating the consequences of the veteran's diagnoses, the 
Board will ascribe all of the veteran's psychiatric 
symptomatology to his service-connected PTSD. 

GAF (Global Assessment of Functioning) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).   A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. Id.

As the examiner indicated that the veteran's psychological, 
social, and occupational functioning more appropriately 
approximates a GAF of 48, the Board will interpret the VA 
examiner's characterization of the veteran's symptoms as 
being "at least" moderate as indicating that such 
symptomatology approaches "considerable". Applying 38 C.F.R. 
§ 4.7, the assignment of a 50 percent disability rating is 
warranted under the former schedular criteria.

Under the current rating criteria, 38 C.F.R. § 4.130 
Diagnostic Code 9411, the Board also finds that a 50 percent 
rating is warranted.  The evidence of record shows that the 
veteran experiences social impairment due to depression, 
nervousness, nightmares, flashbacks, intrusive thoughts, 
feelings of guilt, anxiety, chronic sleep problems, and 
difficulty in establishing and maintaining effective social 
relationships.  The Board is cognizant of the fact that the 
veteran has been diagnosed with psychiatric disorders in 
addition to PTSD, including a suggestion of some organic 
mental problems.  However, as the examiner has stated that it 
is difficult to differentiate the symptoms associated with 
the respective anxiety disorders, the Board finds that the 
assignment of a 50 percent disability rating is warranted 
under the revised schedular criteria.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the current or the former rating criteria.  
After a review of the evidence of record, the Board has 
concluded that the veteran's impairment in his ability to 
establish or attain effective or favorable relationships is 
not of such severity as to warrant a 70 percent disability 
evaluation under the former criteria. The evidence shows that 
the veteran is able to maintain a relationship with those 
members of his group therapy and certain members of his 
church on a weekly basis.  

The Board is cognizant that the veteran is no longer 
employed.  Although it appears that his service connected 
PTSD may play some role in this, the greater weight of the 
evidence indicates that the veteran could no longer continue 
in his job due to multiple residuals of non-service connected 
disabilities.  The Board observes, in particular, that the 
September 1999 VA examination report indicates that the 
veteran was in a motor vehicle accident in January 1963 which 
resulted in his having to end his pizza business due to 
residuals from injuries therefrom.  This is consistent with 
other evidence of record, including the report of a May 1965 
VA examination, which described the January 1963 accident and 
the physical residuals thereof.  The examiner noted at that 
time that the veteran had been placed on Social Security 
disability in February 1965. due to physical problems caused 
by the accident.  A November 1976 VA examination report 
contained similar information.

Although the May 1998 VA psychologist noted that while 
diagnostic testing, taken at face value, seems to indicate 
severe problems in many areas of psychological function, the 
examiner also noted that it is likely this is an exaggerated 
profile. This is consistent with the December 1995 report. 
The Board places greater weight on the other evidence of 
record, including the May 1998 GAF score of 54 and the 
examiner's assessment, which indicates that the veteran's 
PTSD disability is not severe in nature.

Under the former criteria, the finding of only one of the 
criteria listed for particular rating in Diagnostic Code 9411 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, the 
Board has considered whether the veteran would be entitled to 
a 100 percent evaluation based upon a demonstrated inability 
to maintain employment.  However, the evidence suggests that 
the veteran has not been employed for many years prior to his 
diagnosis of PTSD and as discussed above could not work as a 
result of the residuals of his January 1963 motor vehicle 
accident.

The Board also finds that a 70 percent evaluation or a 100 
percent evaluation is not warranted under the new criteria.  
While the Board has already noted that there is evidence in 
the September 1999 VA examination, as well as in other 
evidence of record, indicating that the veteran experiences 
anxiety, depression, intrusive thoughts, nightmares and 
flashbacks, the evidence is negative for obsessional rituals 
which interfere with routine activities, or speech that is 
intermittently illogical, obscure, or irrelevant.  The 
examiner found that the veteran was clear, coherent, and 
cooperative in answering questions.  The evidence is 
similarly negative for any indication that the veteran 
suffers from near continuous panic, neglect of personal 
appearance and hygiene, or spatial disorientation, and the 
veteran does not contend that he experiences such 
difficulties.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating, but not greater.

In summary, for the reasons and bases discussed at length 
above, the Board concludes that the evidence in this case 
supports the assignment of a 50 percent disability rating for 
the veteran's service connected PTSD.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent.

Fenderson considerations

In Fenderson, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the Board believes that the medical evidence, 
described in detail above, does not indicate that the 
veteran's PTSD disability has appreciably changed since he 
filed his initial claim of entitlement to service connection.  
Accordingly, the 50 percent disability rating will be 
assigned effective as of the date of his initial claim, 
August 2, 1995.  Cf. 38 C.F.R. § 3.400 (1999).


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

